Title: Abigail Adams to John Quincy Adams, 5 February 1792
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Philadelphia Febry 5 1792—
Tis a very long time since I wrote to you, or heard from you I have been more engaged in company than is my choice but living in Town has necessarily devolved more of it upon us than heretofore, and tho we have not seen more than in reality we ought to considering our publick Character, yet it is much of an Egyptian task, and fall some times much heavier upon me than my state of health will bear. we have regularly dined from 16 to 18 and sometimes 20 person every wednesday in the week Since I removed into Town, and on Mondays I see company. the rest of the week is or might be altogether taken up in Par[ties] abroad, many of which I have been obliged to decline on account of my Health. Your sister has been with me these 5 weeks and william, the col & Charles part of the time. they will leave me in a week or 10 days, and when we are to meet again, is in the Bosom of futurity The col & Family embark for England in the March Packet, not in a Publick capacity, but under such advantageous private contracts that tho it is with the utmost regreet I can consent to the seperation yet I think I ought not to say any thing to discourage them. tis probable two years will be the least time they will be absent. the matter has been only a few days in agitation, and the determiniation of going in the March packet will hasten them from hence Sooner than I am willing to part with them. I am glad to see one of the Family in a prosperous situation, as from the col account I have reason to believe he is. I wish your Father would propose Thomass going with him. I think it would be advantageous to his Health and would give him a good opportunity of seeing Something more of the world he could be in the col’s Family and of service to him in his transactions but I dare not venture upon the proposition, and as the cols going was communicated to him but yesterday I believe the thought has not yet occurd to him. Congress proceed so slowly in Buisness that I fear I shall be detaind here till May to my great regreet Post office Bill Representation & Indian War are great subjects of debate, the latter a melancholy one indeed— the secretary at War and of the Treasury are attackd and handled pretty Roughly in the News papers. your transactions for me in the Buisness way met my approbation. Cheeseman however did not act the Man of Honour and shall not be employd by me again. if I found Cealia, as I did, he was to have only 8 dollors which he was to call upon me for here. I never gave him any Authority to apply to you. When you receive the Rent of the House, Buy a Peice of Linnen and cambrick for them & get cousin Lucy Cranch to make your shirts and pay her for doing it out of the Rent. I know you must want a peice.
we are all in pretty good Health, the old intermitting still torments us at times tho it does not amount to the Ague yet—
inclosed is a Ticket: see if it is worth any thing and let me know the cider you bought should be drawd of this month or the begining of March.
Let me hear from you soon and be assured that I am / Your affectionate Mother
A Adams

we send you Espinasse printed here judge Lowel is so good as to take it
